 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   Robert E. Coyle Federal Courthouse
     2500 Tulare Street
 4   Fresno, CA 93721

 5   (559) 497-4000

 6   Attorneys for Plaintiff
     United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00193-NONE-SKO
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                            FINDINGS AND ORDER
13
     DUSTIN MIGUEL,                                       DATE: May 5, 2021
14                                                        TIME: 1 p.m.
                                  Defendant.              COURT: Hon. Sheila K. Oberto
15

16
            This case is set for status conference on May 5, 2021. On May 13, 2020, this Court issued
17
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
18
     notice.” Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency
19
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
20
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
21
     date after May 1, 2021. 1 This and previous General Orders, as well as the declarations of judicial
22
     emergency, were entered to address public health concerns related to COVID-19.
23
            Although the General Orders and declarations of emergency address the district-wide health
24
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
25
     “counteract[s] substantive open-endedness with procedural strictness,” “demand[ing] on-the-record
26

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, 620, 621, 624, 628 and 630 and the subsequent

 8 declaration of judicial emergency require specific supplementation. Ends-of-justice continuances are

 9 excludable only if “the judge granted such continuance on the basis of his findings that the ends of

10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4).      2   If continued, this Court should designate a new date

28           2The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
 1   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on May 5, 2021.

 7          2.     By this stipulation, defendants and government now move to continue the status

 8 conference until August 4, 2021, and to exclude time between May 5, 2021, and August 4, 2021, under

 9 Local Code T4.

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has produced the discovery associated to counsel and/or made it

12          available for inspection and copying. The government will provide any supplemental discovery

13          it receives after it has been reviewed and processed.

14                 b)        Counsel for defendant needs additional time to complete review of the discovery

15          and plea agreement with his client, to evaluate the amount of restitution claimed/owed, to

16          research and prepare any pretrial motions, and to otherwise prepare for trial.

17                 c)        The defendant agrees and stipulates that time should be excluded for the

18          aforementioned reasons. The government agrees and stipulates to the requested date.

19                 d)        Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                 e)        In addition to the public health concerns cited by General Order 611 and

23          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

24          this case because Counsel or other relevant individuals have been encouraged to telework and

25          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

26          contact should the hearing proceed.

27                 f)        Based on the above-stated findings, the ends of justice served by continuing the

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of May 5, 2021 to August 4, 2021,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendant’s request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendant in a speedy trial.

 9          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: April 27, 2021                                   PHILLIP A. TALBERT
14                                                            Acting United States Attorney
15
                                                              /s/ MELANIE L. ALSWORTH
16                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
17

18    Dated: April 27, 2021                                   /s/ MICHAEL McKNEELY
                                                              MICHAEL McKNEELY
19
                                                              Counsel for Defendant
20                                                            DUSTIN MIGUEL

21

22                                                 FINDINGS AND ORDER

23

24

25                                                     THE HONORABLE SHEILA K. OBERTO
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
